Denied September 20, 1921.
On Petition for Rehearing.
(200 Pac. 790.)
Mr. Charles F. Bolin and Mr. Thomas E. Wilson, for the petition.
Mr. I. E. Van Winkle, Attorney General, Mr. R. I. Keator, District Attorney, and Mr. C. Z. Randall, Deputy District Attorney, contra.
In Banc.
McBRIDE, J.
We have carefully considered the petition of the defendants for a rehearing and are unable to find therefrom any substantial reason for deviating from the views expressed in the original opin*367ion. It is true that by inadvertence it was stated that Edward J. Clark, an attorney of Pendleton, was a nonresident of the county, but in view of what we consider the weight of affidavit testimony introduced on the motion for a change of venue, we do not look upon that fact as controlling. The motion was heard before a judge who had resided in the county for many years and who by his long residence and necessary acquaintance over the • county was well qualified to pass upon the condition of the public mind and to appraise the value of the testimony introduced relating to this matter.
The other matters urged in the petition for rehearing were carefully considered before the original opinion was handed down, and, as before remarked, we see no reason to change our views. We fully appreciate the serious consequences of our decision, but these consequences are such as the defendants have invoked by their conduct and which we cannot avert without doing violence to established principles of the law. The defendants, in our judgment, had a fair trial; and anyone who reads the record will see that they were ably and faithfully defended. So viewing the case, we are constrained to deny the petition for rehearing, and it is so ordered.
Rehearing Denied.